Case 1:17-cv-08413-ER Document 63 Filed 06/11/20 Page 1 of 2

 

JAMES E. JOHNSON THE City OF NEW YORK NELSON R. LEESE
Corporation Counsel Senior Counsel
LAW DEPARTMENT phone: (646) 983-9682

100 CHURCH STREET Fax: (212) 356-3509

leese@law nyc.
NEW YORK, N.Y. 10007 nicese@law.nyc.gov

MEMO ENDORSED _ We 11. 2020

 

 

VIA ECF
Honorable Edgardo Ramos
United States District Judge
Southern District of New York The application is _X __ granted
40 Foley Square ___ denied
Fn cs

New York, New York 10007 sk (0) a

Re: | Laquan Copes v. City of New York, et al. Edgardo Ramos, US.D.J

17 Civ. 8413 (ER) Dated: June 11, 2020
New York, New York

Your Honor:

I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
of New York, and the attorney assigned to represent defendants City of New York, Gina Mestre,
Timothy Burke, and Joel Ayala in the above referenced matter. The parties write jointly to
respectfully request a thirty-day continuation of the stay of all discovery and answer deadlines,
through Monday, July 13, 2020. During this stay period, the parties respectfully request that
they be permitted to make efforts to have individually named defendants receive and respond to
waivers of service. If all waivers of service have been returned on or before July 9, 2020, the
parties further request that all defendants have until Friday, July 31, 2020 to answer or otherwise
respond to the Second Amended Complaint. Finally, the parties respectfully request permission
to provide a status report to the Court regarding the status of service at a date set by the Court
after July 13, 2020.

By way of background, on February 28, 2020, the Court issued a Civil Case Discovery
Plan and Scheduling Order (Docket No. 50). Thereafter, the plaintiff filed on consent his Second
Amended Complaint (Docket No. 54) naming eleven additional municipal defendants. Presently,
six of these additional defendants have been served. These six new defendants are Manuel
Estrada, Ryan Lawrence, Luilly Lopez, Brian Mahon, Jorge Monge, and Brian Vanduzer.
See Docket No. 57. The four previously-served defendants—City of New York, Gina Mestre,
Timothy Burke, and Joel Ayala—answered the Second Amended Complaint on March 12, 2020.
See Docket No. 58.

Five of the eleven additional defendants have not yet been served. These five new
defendants are Sean Kern, Anthony Terilli, Nivez Hernandez, Amadeo Oktrova, and Charles
Cavallaro. On April 30, 2020, Your Honor granted the parties’ motion for a forty-five-day stay
Case 1:17-cv-08413-ER Document 63 Filed 06/11/20 Page 2 of 2

of discovery and answer deadlines in this matter but permitting the plaintiff to continue to
attempt service on the remaining defendants. See Docket No. 61. On May 15, 2020, plaintiffs
counsel provided documentation that he mailed waivers of service to these five additional
defendants that day. However, only the waivers for Anthony Terilli and Charles Cavallaro were
mailed to the proper service addresses for the respective officers. Since that time, the
undersigned provided plaintiff's counsel the proper service addresses for Sean Kern, Nivez
Hernandez, and Amadeo Oktrova. Plaintiff's counsel provided documentation that he mailed
new waivers of service to Sean Kern, Nivez Hernandez, and Amadeo Oktrova at their proper
service addresses on June 9, 2020.

As it stands, five of the eleven additional defendants remain unserved. However, despite
the present logistical challenges related to service and client conferrals occasioned by the
ongoing COVID-19 pandemic and citywide protests, the parties have continued to work together
to join these new parties expediently and economically. Presently, Anthony Terilli and Charles
Cavallaro have until June 15, 2020 to return their waivers of service to avoid the cost of personal
service. Similarly, Sean Kern, Nivez Hernandez, and Amadeo Oktrova have until July 9, 2020 to
return their waivers of service.

The parties assure the Court that they remain committed to moving this case forward as
expeditiously as possible, and are making best efforts to that end, but ask for continued leniency
in these trying circumstances. To facilitate a coordinated approach to these challenges, counsel
conferred by email regarding this request and respectfully request a thirty-day continuation of the
stay of all discovery and answer deadlines, through Monday, July 13, 2020. During this stay
period, the parties respectfully request that they be permitted to make efforts to have individually
named defendants receive and respond to waivers of service. If all waivers of service have been
returned on or before July 9, 2020, the parties further request that all defendants have until
Friday, July 31, 2020 to answer or otherwise respond to the Second Amended Complaint.
Finally, the parties respectfully request permission to provide a status report to the Court
regarding the status of service at a date set by the Court after July 13, 2020.

The parties thank the Court for its time and attention to this matter.

Respectfully submitted,

/s/ Nekloon R. Leese
Nelson R. Leese
Senior Counsel
Special Federal Litigation Division

 

ce: By ECF
Vikrant Pawar, Esq.

Attorney for the Plaintiff
